DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because labeled pp. 9-11 include a partial listing of the claims. As noted above, the claims are to commence on a separate sheet. Further see 37 CFR 1.75(h). Appropriate correction is required.


Claim Objections
Claim 19 is objected to because it recites "continuous tread" on labeled p. 17 (four times). It appears as though this should read "continuous track" similar to claims 2 and 11, as it is unknown how a continuous tread includes non-treaded areas. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 each recite "the continuous track including a first non-treaded side area that defines a first lateral side of the outer face, a second non-treaded side area that defines a second lateral side of the outer face, and the tread area..." However, claims 1 and 10 (from which claims 4 and 13 depend, respectively) previously set forth "the ground support unit including an outer face, the outer face including a non-treaded side area that defines a lateral side of the outer face..." It is unclear if the initially claimed non-treaded side area (in claims 1 and 10) is one of the first or second non-treaded side areas (as would be taken from the specification) or if there are three non-treaded side areas (as would be taken from the claim language itself). Therefore, claims 4 and 13 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 4 and 13 each recite "the tread area including a plurality of treads..." However, claims 1 and 10 (from which claims 4 and 13 depend, respectively) previously set forth "the tread area including a plurality of projections..." It is unclear whether the treads are in addition to the projections, the treads are of the projections, or the projections are of the treads. Therefore, claims 4 and 13 are indefinite and rejected under 35 U.S.C. 112(b).
Claim 19 recites the limitation "the vehicle support" in line 2 on labeled p. 17. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 8,428,831) in view of the cited non-patent literature from Shamrock Tire (hereinafter referred to as "Shamrock Tire").

With respect to claim 1, Thompson discloses a work vehicle configured to travel in a travel direction across a ground surface, the work vehicle comprising:
a frame (including 14, 22, 24);
a row unit (including 27) that is attached to the frame, the row unit including a gauge wheel and a ground engaging implement (see Fig. 1), the gauge wheel configured to ride on the ground surface and maintain the ground engaging implement at a predetermined vertical position with respect to the ground surface; and
a ground support unit (including 20) that supports the frame for movement across the ground surface, the ground support unit including an outer face, the outer face including a side area that defines a lateral side of the outer face, the outer face including a center area that is spaced laterally from the lateral edge, the side area aligned along the travel direction with respect to the gauge wheel (see Figs. 9, 12).

Thompson does not explicitly disclose the side area of the ground support unit being non-treaded and the center area being treaded. Shamrock Tire teaches a ground support unit (see Advance Fatcat Implement F-3 or Fatcat LPT on pp. 5-6) for agricultural tractors and implements such that it is capable of supporting a frame for movement across the ground surface, the ground support unit including an outer face (see picture), the outer face including a non-treaded side area that defines a lateral side of the outer face, the outer face including a tread area that is spaced laterally from the lateral edge, and the tread area including a plurality of projections (between the grooves).
Thompson and Shamrock Tire are analogous because they both disclose ground support means for agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implement of Thompson with ground support means as taught by Shamrock Tire in order to increase traction with the shown tread. Additionally, the above combination would have been obvious because it is a simple substitution of one known element for another (i.e. wheels or tires) to obtain predictable results (i.e. superior traction or impact resistance), and it would have been obvious to try, as such a wheel or tire can be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.

It is noted that the claimed features being "aligned along the travel direction" is sufficiently broad to be unpatentable over the prior art as set forth, and specific alignment wherein elements are limited to being in the same track is not claimed.

With respect to claim 2, Thompson and Shamrock Tire each show the ground support unit being a continuous track.

With respect to claim 3, Thompson discloses the side area being aligned along the travel direction with respect to the ground engaging implement (see Figs. 9, 12).

With respect to claims 4 and 19, Thompson discloses the work vehicle, wherein the row unit (including first 27) is a first row unit with a first gauge wheel and a first ground engaging implement (see Fig. 1), the first gauge wheel configured to ride on the ground surface and maintain the first ground engaging implement at the predetermined vertical position with respect to the ground surface;
further comprising a second row unit (including second 27) with a second gauge wheel and a second ground engaging implement (see Fig. 1), the second gauge wheel configured to ride on the ground surface and maintain the second ground engaging implement at the predetermined vertical position with respect to the ground surface;
further comprising an intermediate space defined laterally between the first and second row units (see Figs. 9, 12),
the continuous track (of 20) including a first side area that defines a first lateral side of the outer face, a second side area that defines a second lateral side of the outer face, and the center area;
the center area being defined between the first and second side areas, the first side area aligned along the travel direction with respect to the first gauge wheel and the first ground engaging implement, the second side area aligned along the travel direction with respect to the second gauge wheel and the second ground engaging implement, the center area aligned along the travel direction with respect to the intermediate space (see Figs. 9, 12).

Thompson does not explicitly disclose the side area of the ground support unit being non-treaded and the center area being treaded. Shamrock Tire teaches the continuous track (of Advance Fatcat Implement F-3 or Fatcat LPT on pp. 5-6) including a first non-treaded side area that defines a first lateral side of the outer face, a second non-treaded side area that defines a second lateral side of the outer face, and the tread area; wherein the tread area is defined between the first and second non-treaded side areas, and the tread area includes a plurality of treads (see picture). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implement of Thompson with ground support means as taught by Shamrock Tire for the reasons given above.

With respect to claim 5, Shamrock Tire teaches the plurality of projections (of Advance Fatcat Implement F-3 or Fatcat LPT on pp. 5-6) including a plurality of bar treads (defined between grooves) that extend at a positive angle relative to the travel direction (dependent upon the bars and travel direction as selected).

With respect to claims 6-8 and 20, Thompson discloses the side area being aligned along the travel direction with respect to the entire row unit (see Figs. 9, 12). Neither Thompson nor Shamrock Tire explicitly discloses each ground engaging implement including an opener implement configured to open a trench and a closer implement configured to close the trench as the work vehicle travels across the field. However, the examiner takes Official Notice that it is old and well-known in the art for planter row units to have a ground engaging implement including an opener implement and a closer implement, which would have been obvious to include in the above combination in order to plant in a conventional manner.

With respect to claim 9, Thompson discloses the work vehicle including a towing package (including 12, 13) for attaching the work vehicle to a towing vehicle.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Shamrock Tire as applied to claim 1 above, and further in view of Hubalek (US 8,700,269).

Neither Thompson nor Shamrock Tire explicitly discloses a commodity tank and a delivery system as set forth in claim 10. Hubalek discloses a work vehicle comprising:
a commodity tank (including 70) configured to contain a commodity;
a frame (including 42) that supports the commodity tank;
a delivery system (including 68) supported by the frame and configured to convey commodity from the commodity tank away from the work vehicle;
a row unit (including 66) attached to the frame; and
a ground support unit (including 72, 76) that supports the frame.
The above combination and Hubalek are analogous because they both relate to agricultural implements, and planters in particular. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the supply and delivery means as taught by Hubalek in order "to enable transportation of a maximum amount of seed and a maximum number of row units." (See Hubalek, col. 1, lines 28-31.)

With respect to claims 11-18, Thompson and Shamrock Tire disclose the work vehicle regarding claims 2-9, respectively, above.


Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/3/23/21